Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach “further comprising the steps of: selecting a spot diameter that is larger than a spot diameter in the lattice region for the laser beam or the electron beam scanning the outer frame region, and setting a power density such that power of the laser beam or the electron beam per unit area for the spot diameter is the same as power of the laser beam or the electron beam for the lattice region” in combination with the other limitations of the method claim. 
Regarding claim 13, the prior art fails to teach “further comprising the steps of: as a number of the sintered layers is increased, the spot diameter of the laser beam or the electron beam scanning in the lattice region is sequentially increased, and either the power of the laser beam or the electron beam is sequentially increased or the speed of scanning of the laser beam or the electron beam is sequentially decreased, or both, setting a sequentially decreasing size for open pores” in combination with the other limitations of the method claim. 
Regarding claim 14, the prior art fails to teach “further comprising the steps of: as the number of the sintered layers is increased, sequentially and gradually decreasing the interval of the laser beam or the electron beam scanning in the lattice region and having the predetermined spot diameter to set a sequentially and gradually decreasing size for open pores with a step-by-step state” in combination with the other limitations of the method claim. 
Regarding claim 15, the prior art fails to teach “further comprising the steps of: surrounding the lattice region to be molded by sintering with scanning of the laser beam or the electron beam in the lattice region along the one side direction and the another side direction by a gap on an inner side, and sequentially decreasing a size of the gap as layering progresses, so that molding of the lattice region is carried out in a tapered form toward the inner side” in combination with the other limitations of the method claim. 
Kuhns fails to teach the laser scanning settings (diameter, power, speed) or the tapering of a lattice pore (see Applicant’s Fig. 7b) as it relates to the creation of a gas-permable lattice and an outer solid region. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742